Exhibit 10.1


NORTHERN TRUST CORPORATION
2017 LONG-TERM INCENTIVE PLAN


I. INTRODUCTION
1.1    Purposes. The purposes of the Northern Trust Corporation 2017 Long-Term
Incentive Plan (this “Plan”) are (i) to align the interests of the Corporation’s
stockholders and the recipients of awards under this Plan by increasing the
proprietary interest of such recipients in the Corporation’s growth and success,
(ii) to advance the interests of the Corporation by attracting and retaining
Non-Employee Directors, officers, and other employees, (iii) to motivate such
persons to act in the long‑term best interests of the Corporation and its
stockholders and (iv) to further the Corporation’s risk mitigation strategy by
enabling the Corporation to provide incentive compensation that appropriately
balances risk and reward.
1.2    Certain Definitions.
“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.


“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Corporation and the recipient of such award.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities with respect to which such Person has properly filed a
form 13-G.
“Board” shall mean the Board of Directors of the Corporation.
“Change in Control” shall have the meaning set forth in Section 5.8(c).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation and Benefits Committee of the Board, or
a subcommittee thereof, or such other committee designated by the Board, in each
case, consisting of two or more members of the Board, each of whom is intended
to be (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of Section 162(m) of
the Code and (iii) “independent” within the meaning of the rules of the NASDAQ
Stock Market or, if the Common Stock is not listed on the NASDAQ Stock Market,
within the meaning of the rules of the principal stock exchange on which the
Common Stock is then traded.
“Common Stock” shall mean the common stock, par value $1.66 2/3 per share, of
the Corporation, and all rights appurtenant thereto.






 

--------------------------------------------------------------------------------




“Corporation” shall mean Northern Trust Corporation, a corporation organized
under the laws of the State of Delaware, or any successor thereto.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall mean the fair market value of the Common Stock, as
determined by the Committee and, to the extent applicable, in compliance with
Section 409A of the Code.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) or, to the
extent set forth in the applicable Agreement, cash or a combination thereof,
with an aggregate value equal to the excess of the Fair Market Value of one
share of Common Stock on the date of exercise over the base price of such SAR,
multiplied by the number of such SARs which are exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
“Non-Employee Director” shall mean any director or advisory director of the
Corporation who is not an officer or employee of the Corporation or any
Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.
“Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the
Plan.
“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award, Other Stock Award or Performance Award, to the
holder’s receipt of the shares of Common Stock subject to such award or of
payment with respect to such award. To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, such criteria and objectives shall include one or
more of the following corporate-wide or Subsidiary, division, operating unit,
line of business, project, geographic or individual measures: the attainment by
a share of Common Stock of a specified Fair Market Value for a specified period
of time; increase in stockholder value; earnings or earnings per share; return
on assets or net assets; return on equity; return on investments; return on
capital or invested capital; total stockholder return; earnings or income of


2

--------------------------------------------------------------------------------




the Corporation before or after taxes and/or interest; earnings before interest,
taxes, depreciation and amortization (“EBITDA”); EBITDA margin; operating
income; revenues; operating expenses, attainment of expense levels, or the ratio
of expenses to trust and investment fees; cost reduction goals; market share;
cash flow, cash flow per share, cash flow margin or free cash flow; interest
expense; economic value created; gross profit or margin; operating profit or
margin; net cash provided by operations; price-to-earnings growth; credit
quality; operating leverage; regulatory capital ratios; and strategic business
criteria, consisting of one or more objectives based on meeting specified goals
relating to market penetration, customer acquisition, business expansion, cost
targets, customer satisfaction, reductions in errors and omissions, reductions
in lost business, management of employment practices and employee benefits,
supervision of litigation, supervision of information technology, quality and
quality audit scores, efficiency, and acquisitions or divestitures, or any
combination of the foregoing. Each such goal may be expressed on an absolute or
relative basis and may include comparisons based on current internal targets,
the past performance of the Corporation (including the performance of one or
more Subsidiaries, divisions, or operating units) or the past or current
performance of other companies or market indices (or a combination of such past
and current performance). In addition to the ratios specifically enumerated
above, performance goals may include comparisons relating to capital (including,
but not limited to, the cost of capital), stockholders’ equity, shares
outstanding, assets or net assets, sales, or any combination thereof. The
applicable performance measures may be applied on a pre- or post-tax basis and
may be adjusted in accordance with Section 162(m) of the Code to include or
exclude objectively determinable components of any performance measure,
including, without limitation, foreign exchange gains and losses, asset
writedowns, acquisitions and divestitures, change in fiscal year, unbudgeted
capital expenditures, special charges such as restructuring or impairment
charges, debt refinancing costs, extraordinary or noncash items, unusual,
infrequently occurring, nonrecurring or one-time events affecting the
Corporation or its financial statements or changes in law or accounting
principles (“Adjustment Events”). In the sole discretion of the Committee,
unless such action would cause a grant to a covered employee to fail to qualify
as qualified performance-based compensation under Section 162(m) of the Code,
the Committee may amend or adjust the Performance Measures or other terms and
conditions of an outstanding award in recognition of any Adjustment Events. With
respect to participants who are not “covered employees” within the meaning of
Section 162(m) of the Code and who, in the Committee’s judgment, are not likely
to be covered employees at any time during the applicable performance period or
during any period in which an award may be paid following a performance period,
the performance goals may consist of any objective or subjective corporate-wide
or Subsidiary, division, operating unit or individual measures, whether or not
listed herein. Performance goals shall be subject to such other special rules
and conditions as the Committee may establish at any time; provided, however,
that to the extent such goals relate to awards to “covered employees” within the
meaning of Section 162(m) of the Code, such special rules and conditions shall
not be inconsistent with the provisions of Treasury regulation Section
1.162-27(e) or any successor regulation describing “qualified performance-based
compensation.”
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.


3

--------------------------------------------------------------------------------




“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefits plan of the
Corporation or any of its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.
“Prior Plan” shall mean the Northern Trust Corporation 2012 Stock Plan and each
other equity plan maintained by the Corporation under which awards are
outstanding as of the effective date of this Plan.
“Replacement Award” shall mean an award granted in place of outstanding awards
in connection with a Change in Control if: (i) it is of the same type as the
replaced award; (ii) it has a value intended to preserve the value of the
replaced award; (iii) it relates to publicly traded equity securities of the
Corporation or its successor in the Change in Control or another entity that is
affiliated with the Corporation or its successor following the Change in
Control; and (iv) its other terms and conditions are not less favorable to the
participant than the terms and conditions of the replaced award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the replaced award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions
for Replacement Awards are satisfied shall be made by the Board, as constituted
immediately before the Change in Control, in its sole discretion.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent set forth in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award or
Other Stock Award shall remain in effect.


4

--------------------------------------------------------------------------------




“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, Restricted Stock Unit Award
or Other Stock Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Corporation owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) or, to the extent
set forth in the applicable Agreement, cash or a combination thereof, with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of shares of Common Stock subject to such option, or portion
thereof, which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options; (ii) SARs in the form of Tandem
SARs or Free‑Standing SARs; (iii) Stock Awards in the form of Restricted Stock,
Restricted Stock Units or Other Stock Awards; and (iv) Performance Awards. The
Committee shall, subject to the terms of this Plan, select eligible persons for
participation in this Plan and determine the form, amount and timing of each
award to such persons and, if applicable, the number of shares of Common Stock
subject to an award, the number of SARs, the number of Restricted Stock Units,
the dollar value subject to a Performance Award, the purchase price or base
price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of


5

--------------------------------------------------------------------------------




the Restriction Period applicable to any outstanding awards shall lapse, (iii)
all or a portion of the Performance Period applicable to any outstanding awards
shall lapse and (iv) the Performance Measures (if any) applicable to any
outstanding awards shall be deemed to be satisfied at the target, maximum or any
other level. The Committee shall, subject to the terms of this Plan, interpret
this Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.
The Committee may delegate some or all of its power and authority hereunder to
the Board (or any members thereof) or, subject to applicable law, to a
subcommittee of the Board, a member of the Board, the Chief Executive Officer or
other executive officer of the Corporation as the Committee deems appropriate;
provided, however, that (i) the Committee may not delegate its power and
authority to the Board (or any members thereof) or the Chief Executive Officer
or other executive officer of the Corporation with regard to the grant of an
award to any person who is a “covered employee” within the meaning of Section
162(m) of the Code or who, in the Committee’s judgment, is likely to be a
covered employee at any time during the period an award hereunder to such
employee would be outstanding and (ii) the Committee may not delegate its power
and authority to a member of the Board, the Chief Executive Officer or other
executive officer of the Corporation with regard to the selection for
participation in this Plan of an officer, director or other person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an award to such an officer, director or other person.
No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including attorneys’ fees) arising therefrom to the full extent
permitted by law (except as otherwise may be provided in the Corporation’s
Certificate of Incorporation and/or By-laws) and under any directors’ and
officers’ liability insurance that may be in effect from time to time.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
other employees, Non-Employee Directors, and persons expected to become
officers, other employees, and Non-Employee Directors of the Corporation and its
Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. Except as otherwise provided for in an Agreement,
for purposes of this Plan, references to employment by the Corporation shall
also mean employment by a Subsidiary, and references to employment shall include
service as a Non-Employee Director. The Committee shall determine, in its sole
discretion, the extent to which a participant shall be considered employed
during an approved leave of absence.


6

--------------------------------------------------------------------------------




1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Plan, 20,000,000 shares of Common Stock shall
initially be available for all awards under this Plan, other than Substitute
Awards (all of such available shares may be issued in connection with Incentive
Stock Options). The number of shares of Common Stock that remain available for
future grants under the Plan shall be reduced by the sum of the aggregate number
of shares of Common Stock which become subject to outstanding options,
outstanding Free-Standing SARs, outstanding Stock Awards and outstanding
Performance Awards denominated in shares of Common Stock, other than Substitute
Awards.
To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under the Plan or a Prior Plan
(including shares subject to a Stock Unit or Stock Award, as defined in the
Northern Trust Corporation 2012 Stock Plan), other than Substitute Awards, are
not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such award (excluding shares subject to an option
cancelled upon settlement in shares of a related Tandem SAR or shares subject to
a Tandem SAR cancelled upon exercise of a related option) or (ii) the settlement
of such award in cash, then such shares of Common Stock shall again be available
under this Plan; provided, however, that shares of Common Stock subject to an
award under this Plan or a Prior Plan shall not again be available for issuance
under this Plan if such shares are (x) shares that were subject to an option or
stock-settled SAR and were not issued or delivered upon the net settlement or
net exercise of such option or SAR, (y) shares delivered to or withheld by the
Corporation to pay the purchase price or the withholding taxes related to an
outstanding award or (z) shares repurchased by the Corporation on the open
market with the proceeds of an option exercise. The number of shares that again
become available pursuant to this paragraph shall be equal to one share for each
share subject to an option, Free-Standing SAR, Stock Award or Performance Award
described herein; provided, however, any shares from a Prior Plan that become
available under this Plan pursuant to this paragraph shall be calculated based
on the share deduction ratio set forth in such Prior Plan. At the time this Plan
becomes effective, none of the shares of Common Stock available for future grant
under the Prior Plans shall be available for grant under such Prior Plans or
this Plan.
The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a stockholder approved plan of a company
or other entity which was a party to a corporate transaction with the
Corporation (as appropriately adjusted to reflect such corporate transaction)
which become subject to awards granted under this Plan (subject to applicable
stock exchange requirements).
Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.
1.6    Per Person Limits. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder (i) the maximum number of shares of Common Stock with
respect to which options or SARs, or a combination thereof, may be granted
during any fiscal year of the Corporation to any person


7

--------------------------------------------------------------------------------




shall be 1,000,000, subject to adjustment as provided in Section 5.7; (ii) the
maximum number of shares of Common Stock with respect to which Stock Awards
subject to Performance Measures or Performance Awards denominated in Common
Stock that may be granted during any fiscal year of the Corporation to any
person shall be 500,000, subject to adjustment as provided in Section 5.7; and
(iii) the maximum amount that may be payable with respect to Performance Awards
denominated in cash that may be granted during any fiscal year of the
Corporation to any person shall be $10,000,000; provided, however, that each of
the per person limits set forth in this sentence shall be multiplied by two for
awards granted to a participant in the year in which such participant’s
employment with the Corporation commences. The aggregate value of cash
compensation and the grant date fair value of shares of Common Stock that may be
paid or granted during any fiscal year of the Corporation to any Non-Employee
Director shall not exceed $500,000; provided, however, that the per person limit
set forth in this sentence shall be multiplied by two with respect to
compensation and awards granted to any Non-Executive Chairman of the Board.
II.     STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
2.1    Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Corporation, or any parent or Subsidiary)
exceeds the amount (currently $100,000) established by the Code, such options
shall constitute Nonqualified Stock Options.
Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Corporation (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per share of Common Stock shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.
Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the purchase price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the


8

--------------------------------------------------------------------------------




Substitute Award, over (b) the aggregate purchase price thereof does not exceed
the excess of: (x) the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor
company or other entity that were subject to the grant assumed or substituted
for by the Corporation, over (y) the aggregate purchase price of such shares.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than ten years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, establish Performance Measures
which shall be satisfied or met as a condition to the grant of an option or to
the exercisability of all or a portion of an option. The Committee shall
determine whether an option shall become exercisable in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
option, or portion thereof, may be exercised only with respect to whole shares
of Common Stock.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Corporation specifying the number of whole shares of Common Stock
to be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Corporation’s satisfaction) either (A)
in cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Corporation) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Corporation to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Corporation to whom the participant has submitted an
irrevocable notice of exercise or (E) a combination of (A), (B) and (C), in each
case to the extent set forth in the Agreement relating to the option, (ii) if
applicable, by surrendering to the Corporation any Tandem SARs which are
cancelled by reason of the exercise of the option and (iii) by executing such
documents as the Corporation may reasonably request. Any fraction of a share of
Common Stock which would be required to pay such purchase price shall be
disregarded and the remaining amount due shall be paid in cash by the
participant. No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 5.5, have
been paid (or arrangement made for such payment to the Corporation’s
satisfaction).
2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:


9

--------------------------------------------------------------------------------




(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee; provided, however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR (or, if earlier, the date of grant of the
option for which the SAR is exchanged or substituted).
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the base price per share of the shares subject to such SAR may be less than 100%
of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate base price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Corporation, over (y) the
aggregate base price of such shares.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that (i) no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and (ii) no Free-Standing SAR shall be
exercised later than ten years after its date of grant. The Committee may, in
its discretion, establish Performance Measures which shall be satisfied or met
as a condition to the grant of an SAR or to the exercisability of all or a
portion of an SAR. The Committee shall determine whether an SAR may be exercised
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable SAR, or portion thereof, may be exercised, in the case of a
Tandem SAR, only with respect to whole shares of Common Stock and, in the case
of a Free‑Standing SAR, only with respect to a whole number of SARs. If an SAR
is exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Corporation as determined
pursuant to Section 3.2(d). Prior to the exercise of a stock-settled SAR, the
holder of such SAR shall have no rights as a stockholder of the Corporation with
respect to the shares of Common Stock subject to such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Corporation specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Corporation any options which are
cancelled by reason of the exercise of the Tandem SAR and (iii) by executing
such documents as the Corporation may reasonably request. A Free-Standing SAR
may be exercised (A) by giving written notice to the Corporation specifying the
whole number of SARs which are being exercised and (B) by executing such
documents as the Corporation may reasonably request. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until any withholding


10

--------------------------------------------------------------------------------




taxes thereon, as described in Section 5.5, have been paid (or arrangement made
for such payment to the Corporation’s satisfaction).
2.3    Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR (i) upon a
termination of employment with or service to the Corporation of the holder of
such option or SAR, as the case may be, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
2.4    No Repricing. The Committee shall not, without the approval of the
stockholders of the Corporation, (i) reduce the purchase price or base price of
any previously granted option or SAR, (ii) cancel any previously granted option
or SAR in exchange for another option or SAR with a lower purchase price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the purchase price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 5.7.
2.5    No Dividend Equivalents.    Notwithstanding anything in an Agreement to
the contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.
III.     STOCK AWARDS
3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, a Restricted Stock Unit Award or, in the case of an Other Stock
Award, the type of award being granted.
3.2    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if the holder of such award
remains continuously in the employment of the Corporation during the specified
Restriction Period and (ii) if specified Performance Measures (if any) are
satisfied or met during a specified Performance Period, and for the forfeiture
of the shares of Common Stock subject to such award (x) if the holder of such
award does not remain continuously in the


11

--------------------------------------------------------------------------------




employment of the Corporation during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Corporation, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Corporation of all or a portion of the shares of
Common Stock subject to the Restricted Stock Award in the event such award is
forfeited in whole or in part. Upon termination of any applicable Restriction
Period (and the satisfaction or attainment of applicable Performance Measures),
subject to the Corporation’s right to require payment of any taxes in accordance
with Section 5.5, the restrictions shall be removed from the requisite number of
any shares of Common Stock that are held in book entry form, and all
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Corporation, including, but not limited
to, voting rights and the right to participate in any capital adjustment
applicable to all holders of Common Stock; provided, however, that a
distribution with respect to shares of Common Stock, including a regular cash
dividend, shall be deposited with the Corporation and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.
3.3    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award, including the number of shares that
are earned upon the attainment of any specified Performance Measures, and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Corporation during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to


12

--------------------------------------------------------------------------------




such award (x) if the holder of such award does not remain continuously in the
employment of the Corporation during the specified Restriction Period or (y) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period.
(c)    Settlement of Vested Restricted Stock Unit Awards. The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive dividend equivalents,
and, if determined by the Committee, interest on, or the deemed reinvestment of,
any deferred dividend equivalents, with respect to the number of shares of
Common Stock subject to such award. Any dividend equivalents with respect to
Restricted Stock Units shall be subject to the same restrictions as such
Restricted Stock Units. Prior to the settlement of a Restricted Stock Unit
Award, the holder of such award shall have no rights as a stockholder of the
Corporation with respect to the shares of Common Stock subject to such award.
3.4    Other Stock Awards.  Subject to the limitations set forth in the Plan,
the Committee is authorized to grant other awards that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, shares of Common Stock, including without limitation shares of
Common Stock granted as a bonus and not subject to any vesting conditions,
dividend equivalents, deferred stock units, stock purchase rights and shares of
Common Stock issued in lieu of obligations of the Corporation to pay cash under
any compensatory plan or arrangement, subject to such terms as shall be
determined by the Committee.  The Committee shall determine the terms and
conditions of such awards, which may include the right to elective deferral
thereof, subject to such terms and conditions as the Committee may specify in
its discretion.  Any distribution, including a regular cash dividend, with
respect to shares of Common Stock granted pursuant to this section and subject
to restriction pursuant to the terms and conditions of the applicable award
shall be deposited with the Corporation and shall be subject to the same
restrictions as the shares of Common Stock with respect to which such
distribution was made, and any dividend equivalents with respect to other awards
granted pursuant to this section shall be subject to the same restrictions as
the award to which they relate.
3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award (i) upon a termination of employment with or service
to the Corporation of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.  
IV.     PERFORMANCE AWARDS
4.1    Performance Awards. The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.


13

--------------------------------------------------------------------------------




4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(a)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.
(c)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Corporation as determined pursuant to
Section 3.2(d). Any dividends or dividend equivalents with respect to a
Performance Award shall be subject to the same restrictions as such Performance
Award. Prior to the settlement of a Performance Award in shares of Common Stock,
including Restricted Stock, the holder of such award shall have no rights as a
stockholder of the Corporation.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award (i) upon a termination of employment with or service to the
Corporation of the holder of such award, whether by reason of disability,
retirement, death or any other reason, or (ii) during a paid or unpaid leave of
absence, shall be determined by the Committee and set forth in the applicable
award Agreement.
V.     GENERAL
5.1    Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Corporation for approval at the Corporation’s 2017 annual
meeting of stockholders and, if approved by the affirmative vote of a majority
of the shares of Common Stock present in person or represented by proxy at such
annual meeting of stockholders and entitled to vote, shall become effective as
of the date on which the Plan was approved by stockholders. This Plan shall
terminate as of the first annual meeting of the Corporation’s stockholders to
occur on or after the tenth anniversary of its effective date, unless terminated
earlier by the Board. Termination of this Plan shall not affect the terms or
conditions of any award granted prior to termination.


14

--------------------------------------------------------------------------------




Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than ten years
after the date on which the Plan was approved by the Board. In the event that
this Plan is not approved by the stockholders of the Corporation, this Plan and
any awards hereunder shall be void and of no force or effect.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Corporation’s stockholders if (i) stockholder approval is
required by applicable law, rule or regulation, including Section 162(m) of the
Code and any rule of the NASDAQ Stock Market, or any other stock exchange on
which the Common Stock is then traded, or (ii) such amendment seeks to modify
Section 2.4 hereof; provided further, that no amendment may materially impair
the rights of a holder of an outstanding award without the consent of such
holder.
5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Corporation and, to the extent
required by the Corporation, executed or electronically accepted by the
recipient of such award. Upon such execution or acceptance and delivery of the
Agreement to the Corporation within the time period specified by the
Corporation, such award shall be effective as of the effective date set forth in
the Agreement.
5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation or, to the extent expressly permitted in
the Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a domestic relations order,
in each case, without consideration. Except to the extent permitted by the
foregoing sentence or the Agreement relating to an award, each award may be
exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except as permitted by the
second preceding sentence, no award may be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of any award, such award and all rights thereunder shall
immediately become null and void.
5.5    Tax Withholding. The Corporation shall have the right to require, prior
to the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Corporation shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Corporation; (B) delivery (either actual delivery or
by attestation procedures established by the Corporation) to the Corporation of


15

--------------------------------------------------------------------------------




previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation; (C) authorizing the Corporation to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation; (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Corporation to whom the
participant has submitted an irrevocable notice of exercise or (E) any
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the award. Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate (or, if permitted
by the Corporation, such other rate as will not cause adverse accounting
consequences under the accounting rules then in effect, and is permitted under
applicable IRS withholding rules). Any fraction of a share of Common Stock which
would be required to satisfy such an obligation shall be disregarded and the
remaining amount due shall be paid in cash by the holder.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Corporation determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Corporation.
The Corporation may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation or any successor or replacement accounting
standard) that causes the per share value of shares of Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
securities available under this Plan, the terms of each outstanding option and
SAR (including the number and class of securities subject to each outstanding
option or SAR and the purchase price or base price per share), the terms of each
outstanding Stock Award (including the number and class of securities subject
thereto), the terms of each outstanding Performance Award (including the number
and class of securities subject thereto, if applicable), the maximum number of
securities with respect to which options or SARs may be granted during any
fiscal year of the Corporation to any one grantee, the maximum number of shares
of Common Stock that may be awarded during any fiscal year of the Corporation to
any one grantee pursuant to a Stock Award that is subject to Performance
Measures or a Performance Award, as set forth in Section 1.6, shall be
appropriately adjusted by the Committee, such adjustments to be made in the case
of outstanding options and SARs in accordance with Section 409A of the Code. In
the event of any other change in corporate capitalization, including a merger,
consolidation,


16

--------------------------------------------------------------------------------




reorganization, or partial or complete liquidation of the Corporation, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of participants. In either case, the decision of the
Committee regarding any such adjustment shall be final, binding and conclusive.
5.8    Change in Control.
(a)    Notwithstanding anything contained in this Plan or any Agreement to the
contrary, in the event of a Change in Control pursuant to which the outstanding
awards are not replaced with Replacement Awards, the following shall occur upon
a Change in Control with respect to any such awards outstanding as of such
Change in Control:
(1) any and all options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable for the remainder of their term,
subject to any limitations on such term provided in the Agreement;
(2) any restrictions imposed on Stock Awards shall lapse and all Stock Awards
shall become fully vested;
(3) Performance Awards shall vest or become exercisable or payable in accordance
with the applicable Agreements; and
(4) the Board (as constituted prior to such Change in Control) may, in its
discretion, require outstanding awards, in whole or in part, to be surrendered
to the Corporation by the holder, and to be immediately cancelled by the
Corporation, and to provide for the holder to receive (A) a cash payment in an
amount equal to (i) in the case of an option or SAR, the number of shares of
Common Stock then subject to the portion of such award surrendered multiplied by
the excess, if any, of the highest per share price offered to holders of Common
Stock in any transaction whereby the Change in Control takes place, over the
purchase price or base price per share of Common Stock subject to such award,
(ii) in the case of Stock Awards and Performance Awards denominated in Common
Stock, the number of shares of Common Stock then subject to the portion of such
award surrendered to the extent the performance criteria (if any) applicable to
such award are satisfied pursuant to the terms of the applicable Agreement
multiplied by the highest per share price offered to holders of Common Stock in
any transaction whereby the Change in Control takes place and (iii) in the case
of Stock Awards and Performance Awards denominated in cash, the value of the
award then subject to the portion of such award surrendered to the extent the
performance criteria applicable to such Award are satisfied pursuant to the
terms of the applicable Agreement; (B) shares of capital stock of the
corporation resulting from such Change in Control, or a parent corporation
thereof, having a Fair


17

--------------------------------------------------------------------------------




Market Value not less than the amount determined under clause (A) above; or (C)
a combination of the payment of cash pursuant to clause (A) above and the
issuance of shares pursuant to clause (B) above.
(b)    Except as otherwise provided for in Section 5.8(a), notwithstanding
anything contained in this Plan or any Agreement to the contrary, in the event
of the termination of a participant’s employment by the Corporation without
cause (as defined the Agreement) or, to the extent permitted in the Agreement,
the termination of a participant’s employment by the participant for a
constructive termination or good reason (as defined in the Agreement when
applicable), in each case, within the 24-month period following the occurrence
of a Change in Control, then the following shall occur with respect to any and
all awards held by the participant as of such termination of employment:
(1) any and all options and SARs shall become immediately exercisable, and shall
remain exercisable for the remainder of their term, subject to any limitations
on such term provided in the Agreement;
(2) any restrictions imposed on Stock Awards shall lapse and all Stock Awards
shall become fully vested; and
(3) Performance Awards shall vest or become exercisable or payable in accordance
with the applicable Agreements.
(c)    For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if:
(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 30% or more of the combined voting power of the
Corporation's then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (3) below;
(2) the election to the Board, without the recommendation or approval of
two-thirds of the incumbent Board, of directors constituting a majority of the
number of directors of the Corporation then in office, provided, however, that
directors whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation will not
be considered as incumbent members of the Board for purposes of this section;
(3) there is consummated a merger or consolidation of the Corporation or any
direct or indirect Subsidiary of the Corporation with any other company, other
than (A) a merger or consolidation which would result in the voting securities
of the Corporation outstanding immediately prior to such merger or


18

--------------------------------------------------------------------------------




consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), at least 60% of the combined voting power of the securities of the
Corporation or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Corporation or its Affiliates) representing 20% or more of the combined voting
power of the Corporation's then outstanding securities; or
(4) there is consummated the sale or disposition by the Corporation of all or
substantially all of the Corporation's assets, other than a sale or disposition
by the Corporation of all or substantially all of the Corporation's assets to an
entity, at least 60% of the combined voting power of the voting securities of
which are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or the stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation;
provided, that with respect to any nonqualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in clause (1), (2), (3) or (4) also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code. Notwithstanding the
foregoing, a "Change in Control" shall not be deemed to have occurred by virtue
of the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the Common Stock immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions.


5.9    Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the
settlement of all or a portion of any award made hereunder shall be deferred, or
the Committee may, in its sole discretion, approve deferral elections made by
holders of awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.
5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Corporation,
any Subsidiary or any affiliate of the Corporation or affect in any manner the
right of the Corporation, any Subsidiary or any affiliate


19

--------------------------------------------------------------------------------




of the Corporation to terminate the employment or service of any person at any
time without liability hereunder.
5.11    Rights as Stockholder. No person shall have any right as a stockholder
of the Corporation with respect to any shares of Common Stock or other equity
security of the Corporation which is subject to an award hereunder unless and
until such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
5.12    Designation of Beneficiary. To the extent permitted by the Corporation
and in accordance with any procedures established by the Corporation or its
third-party stock plan administrator, a holder of an award may file with the
Corporation a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the
Corporation. Each beneficiary designation shall become effective only when filed
in writing with the Corporation during the holder’s lifetime on a form
prescribed by the Corporation. The spouse of a married holder domiciled in a
community property jurisdiction shall join in any designation of a beneficiary
other than such spouse. The filing with the Corporation of a new beneficiary
designation shall cancel all previously filed beneficiary designations. If a
holder fails to designate a beneficiary, or if all designated beneficiaries of a
holder predecease the holder, then each outstanding award held by such holder,
to the extent vested or exercisable, shall be payable to or may be exercised by
such holder’s executor, administrator, legal representative or similar person.
5.13    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to such an award are
subject to forfeiture, recovery by the Corporation or other action pursuant to
the applicable award Agreement or any clawback or recoupment policy which the
Corporation may adopt from time to time, including without limitation any such
policy which the Corporation may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
5.14    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.15    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside of
the United States on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws in other countries or jurisdictions in which the
Corporation or its Subsidiaries operates or has employees.


20